Citation Nr: 1534832	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  14-29 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than September 30, 2013 for the grant of a 70 percent rating for PTSD.

3.  Entitlement to an effective date earlier than September 30, 2013 for the grant of a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael Miskoweic, Attorney



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  


FINDING OF FACT

In July 2015, the Board was notified by the Veteran's attorney that the Veteran died in July 2015.


CONCLUSION OF LAW

Due to the death of the Appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Appellant died during the pendency of the appeal.  As a matter of law, Appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  


ORDER

The appeal is dismissed.




____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


